DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 05/04/2022.
Claim Objections
Claims 1 and 19 are objected to because of the following informalities: Claims 1 and 19, line 9 (claim 1) and 10 (claim 19) recites “the power supply”, which should be --the power source— because in this way was previously presented this term in the claim. 
Appropriate correction is required.
Claim 10 are objected to because of the following informalities: Claim 10, line 12 recites “the power supply”, which should be --the power source— because in this way was previously presented this term in the claim; Claim 10, lines 17 recites “the power supply”, which should be --a power supply— because in this way in supported in Specification and Figure 3, part 302. 
Appropriate correction is required.
Claims 21 and 22 are objected to because of the following informalities: Claims 21 and 22, second line recites “the power source”, which should be --the power supply— because in this way was previously presented this term in the claim and in this way in supported in Specification and Figure 3, part 302. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims 1, 10 and 19 recites “the low-power power supply does not include a low dropout voltage regulator that includes a variable resistor controlled by feedback between a power supply and an output node” and the Specification does not support this claim limitation. The Specification (paragraph [0024]) supports the low-power power supply does not include various features that are included in the high-power power supply 206. Examples of these features are the low-power power supply 208 does not include the bandgap reference voltage or the features to reduce voltage noise, each of which consume a significant amount of power even when current draw is very low. Therefore, the Specification does not specific support “the low-power power supply does not include a low dropout voltage regulator that includes a variable resistor controlled by feedback between a power supply and an output node”. Claims 2-9, 11-18 and 20-22 are dependent of claims 1, 10 and 19, and therefore, them are rejected for the same reason. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-11, 14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2005/0274982), hereinafter Ueda, in view of Hiraki et al. (US 6,424,128), hereinafter Hiraki, and further in view of Buhler (US 6,023,156).
Regarding claim 10, Ueda discloses (see figures 1-23) an apparatus (figure 3), comprising: a device (figure 3, part 1); a high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit), wherein the high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit) includes an on-chip decoupling capacitor at an output node(figures 1 and 4, part 71 at output node a)(paragraph [0081]; The door ECU 1 is provided with a multilayer board, such as six-layer board, 2a on which a control IC 10 with a power supply module PM (see FIG. 4), a microcomputer 80, and a capacitor 71 are mounted); a low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit); and a power supply controller (figures 3 and 4, part 10), configured to: detect a low-power trigger for the device (figure 3, part 1; at Low Current Drain-Mode); switch a power source (figure 4, part PM) for the device (figure 3, part 1 [80]) from the high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit)  to the low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit)(paragraph [0143]; The second power supply circuit 30 is composed of a power supply with the use of a Zener diode that allows a comparatively simple circuit structure to provide the second constant voltage with low current drain. Specifically, the second power supply circuit 30 is configured to output the second constant voltage with predetermined current drain lower than that of the first power supply circuit 20 while the microcomputer 80 operates in the low current drain mode); -4-7216318.1Applicant: Advanced Micro Devices, Inc.Application No.: 16/723,920detect a high-power trigger for the device (figure 3, part 1; at Active Mode); and switch the power supply (figure 4, part PM) for the device (figure 3, part 1 [80]) from the low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit) to the high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit) (paragraph [0142]; The first power supply circuit 20 is configured to output the first constant voltage with comparatively low-temperature dependence while the microcomputer 80 operates in the active mode), wherein the high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit) consumes a larger amount of power than the low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit)(paragraph [0159]; The second power supply circuit 30 supplies the constant voltage of 4.9 V with current drain sufficiently lower than that of the first power supply circuit 20. This allows dark currents to decrease while the microcomputer 80 operates in the low current drain mode) and includes a low dropout voltage regulator  (figures 5, part 20; LDO at Active-Mode Power Supply Circuit), wherein the low dropout voltage regular (figures 5, part 20; LDO at Active-Mode Power Supply Circuit) includes a transistor  (figures 5, part 23), the transistor  (figures 5, part 23) controlled by feedback  (figures 5, part feedback from 24/25) between the power supply  (figures 5, part Battery Voltage) and the output node  (figures 5, part a), wherein the low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit) does not include a low dropout voltage regulator that includes a variable resistor controlled by feedback between a power supply and an output node (figure 5, part 30; Low Current Drain-Mode Power Supply Circuit; it does not include a low dropout voltage regulator that includes a variable resistor controlled by feedback between a power supply and an output node), and wherein the high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit)  provides a greater tolerance to temperature (figure 5, part 20; Active-Mode Power Supply Circuit; it include a bandgap circuit 21) differences than the low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit)(paragraph [0145]; The first power supply circuit 20 is provided with a band gap circuit 21 for output of a band-gap reference voltage with low temperature dependence).
Ueda does not expressly disclose the low-power power supply does not include a decoupling capacitor; wherein the low dropout voltage regular includes a variable resistor, variable resistor controlled by feedback between the power supply and the output node; and wherein the high-power power supply provides a greater amount of noise reducing.
Hiraki teaches (see figures 1-16) a high-power power supply (figure 1, part 120) (column 4; lines 52-56; when the internal circuit 101 is in the general operation state (called `active state` hereinafter), the power supply control unit 113 controls to operate the switching regulator 120 through the control signal S113), wherein the high-power power supply (figure 1, part 120) includes a decoupling capacitor (figure 1, part C1) at an output node (figure 1, part output node of 120 at upper node of C1); a low-power power supply (figure 1, part 130) (column 4; lines 56-62; on the other hand, when the internal circuit 101 is in the stand-by state (for example, a state where a clock of the internal circuit 113 is stopped), the power supply control unit 113 controls to terminates the switching regulator 120 through the control signal S113 and, at the same time, to operate the series regulator 130 through the control signal S114), wherein the low-power power supply (figure 1, part 130) does not include a decoupling capacitor (figure 1, part 130; it does not include a decoupling capacitor);  and wherein the high-power power supply (figure 1, part 120) provides a greater amount of noise reducing (figure 1, part 120; through the filter C1 the output noise is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the low-power power supply of Ueda with the decoupling capacitor features as taught by Hiraki, because it provides better power conversion efficiency with reduction in power losses in low-power trigger (column 5; lines 4-8). 
Buhler teaches (see figures 1-14) a decoupling capacitor (figure 1, part 48);  a low dropout voltage regulator (figure 1, part 24) (column 6; lines 15-17; LDO), wherein the low dropout voltage regular (figure 1, part 24) includes a variable resistor (figure 1, part 40), the variable resistor (figure 1, part 40) controlled by feedback (figure 1, part feedback input to the upper terminal of 42) between the power supply (figure 1, part 28) and the output node (figure 1, part 36 node) (column 3; lines 28-57).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the high-power power supply of Ueda with the low dropout voltage regular as taught by Buhler, because it provides more efficient and stable voltage regulation with more simple and smaller device. 
Regarding claim 11, Ueda, Hiraki and Buhler teach everything claimed as applied above (see claim 10). Further, Ueda discloses (see figures 1-23) the low-power trigger (figure 3, part 1; at Low Current Drain-Mode) includes: receiving an indication from a processor (figure 4, part 80) that the device (figure 3, part 1) has entered a low-power state (figure 3, part 1; at Low Current Drain-Mode) (paragraph [0132]; the microcomputer 80 is configured to operate in any one of an active mode and a low current drain mode, and to output, to the control IC 10, a switching signal indicative of whether the microcomputer 80 operates in the active mode or the low current drain mode).
Regarding claim 14, Ueda, Hiraki and Buhler teach everything claimed as applied above (see claim 10). Further, Ueda discloses (see figures 1-23) the high-power trigger (figure 3, part 1; at Active Mode) includes: receiving an indication from a processor (figure 4, part 80) that the device has entered a powered-up state (figure 3, part 1; at Active Mode) (paragraph [0132]; the microcomputer 80 is configured to operate in any one of an active mode and a low current drain mode, and to output, to the control IC 10, a switching signal indicative of whether the microcomputer 80 operates in the active mode or the low current drain mode).
Regarding claim 17, Ueda, Hiraki and Buhler teach everything claimed as applied above (see claim 10). Further, Ueda discloses (see figures 1-23) the high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit) comprises a high-power low dropout (figures 4 and 5, part 20; Active-Mode Power Supply Circuit) that includes a bandgap reference voltage (figure 5, part 21); and the low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit) comprises a low-power low dropout (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit)  that does not include a bandgap reference voltage (figure 5, part 30; Low Current Drain-Mode Power Supply Circuit).
Regarding claim 18, Ueda, Hiraki and Buhler teach everything claimed as applied above (see claim 17). Further, Ueda discloses (see figures 1-23) the high-power low dropout (figures 4 and 5, part 20; Active-Mode Power Supply Circuit) comprises:-6-7216318.1Applicant: Advanced Micro Devices, Inc. Application No.: 16/723,920a voltage reference (figure 5, part 21) that comprises the bandgap reference voltage (figure 5, part bandgap circuit 21); the transistor (figure 5, part 23); and a feedback control (figure 5, part feedback control generated by 22 and 24/25) coupled to the voltage reference (figure 5, part 21), wherein the feedback control (figure 5, part feedback control generated by 22 and 24/25)  is configured to adjust the transistor  (figure 5, part 23) based on voltage at an output of the high-power low dropout  (figure 5, part output voltage at upper terminal of 24) in comparison (figure 5, part 22) to the voltage reference (figure 5, part 21). However, Ueda does not expressly disclose the variable resistor.
Buhler teaches (see figures 1-14) the variable resistor (figure 1, part 40), wherein the feedback control (figure 1, part 42) is configured to adjust resistance of the variable resistor (figure 1, part 40) based on voltage at an output of the low dropout (figure 1, part output voltage at 36) in comparison (figure 1, part 42) to the voltage reference (figure 1, part 44) (column 3; lines 28-57).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the high-power power supply of Ueda with the low dropout voltage regular as taught by Buhler, because it provides more efficient and stable voltage regulation with more simple and smaller device. 
Regarding claim 22, Ueda, Hiraki and Buhler teach everything claimed as applied above (see claim 10). Further, Ueda discloses (see figures 1-23) the transistor (figure 5, part 23) is coupled between the power source (figure 5, part battery voltage) and an output node (figure 5, part output node at 5V). However, Ueda does not expressly disclose the variable resistor.
Buhler teaches (see figures 1-14) the variable resistor (figure 1, part 40) is coupled between a power source (figure 1, part 28) and an output node (figure 1, part 36 node).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the high-power power supply of Ueda with the low dropout voltage regular as taught by Buhler, because it provides more efficient and stable voltage regulation with more simple and smaller device. 
Regarding claim 1, claim 10 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 2, claim 11 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 5, claim 14 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 8, claim 17 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 9, claim 18 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 21, claim 22 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 19, Ueda discloses (see figures 1-23) a non-transitory computer-readable medium storing instructions (figure 4, part memory inside of 80)(paragraph [0209]; a microcomputer with memory in which programs are stored) that, when executed by a processor (figure 4, part 80), cause the processor (figure 4, part 80) to adjust a power supply (figure 4, part PM) for a device (figure 3, part 1) by: detecting a low-power trigger for the device (figure 3, part 1; at Low Current Drain-Mode); switching a power source (figure 4, part PM) for the device (figure 3, part 1 [80]) from a high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit) to a low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit)(paragraph [0143]; The second power supply circuit 30 is composed of a power supply with the use of a Zener diode that allows a comparatively simple circuit structure to provide the second constant voltage with low current drain. Specifically, the second power supply circuit 30 is configured to output the second constant voltage with predetermined current drain lower than that of the first power supply circuit 20 while the microcomputer 80 operates in the low current drain mode); wherein the high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit) includes an on-chip decoupling capacitor at an output node(figures 1 and 4, part 71 at output node a)(paragraph [0081]; The door ECU 1 is provided with a multilayer board, such as six-layer board, 2a on which a control IC 10 with a power supply module PM (see FIG. 4), a microcomputer 80, and a capacitor 71 are mounted); -4-7216318.1Applicant: Advanced Micro Devices, Inc.Application No.: 16/723,920detecting a high-power trigger for the device (figure 3, part 1; at Active Mode); and switching the power supply (figure 4, part PM) for the device (figure 3, part 1 [80]) from the low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit) to the high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit) (paragraph [0142]; The first power supply circuit 20 is configured to output the first constant voltage with comparatively low-temperature dependence while the microcomputer 80 operates in the active mode), wherein the high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit) consumes a larger amount of power than the low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit)(paragraph [0159]; The second power supply circuit 30 supplies the constant voltage of 4.9 V with current drain sufficiently lower than that of the first power supply circuit 20. This allows dark currents to decrease while the microcomputer 80 operates in the low current drain mode) and includes a low dropout voltage regulator  (figures 5, part 20; LDO at Active-Mode Power Supply Circuit), wherein the low dropout voltage regular (figures 5, part 20; LDO at Active-Mode Power Supply Circuit) includes a transistor  (figures 5, part 23), the transistor  (figures 5, part 23) controlled by feedback  (figures 5, part feedback from 24/25) between the power supply  (figures 5, part Battery Voltage) and the output node  (figures 5, part a), wherein the low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit) does not include a low dropout voltage regulator that includes a variable resistor controlled by feedback between a power supply and an output node (figure 5, part 30; Low Current Drain-Mode Power Supply Circuit; it does not include a low dropout voltage regulator that includes a variable resistor controlled by feedback between a power supply and an output node), and wherein the high-power power supply (figures 4 and 5, part 20; Active-Mode Power Supply Circuit)  provides a greater tolerance to temperature (figure 5, part 20; Active-Mode Power Supply Circuit; it include a bandgap circuit 21) differences than the low-power power supply (figures 4 and 5, part 30; Low Current Drain-Mode Power Supply Circuit)(paragraph [0145]; The first power supply circuit 20 is provided with a band gap circuit 21 for output of a band-gap reference voltage with low temperature dependence).
Ueda does not expressly disclose the low-power power supply does not include a decoupling capacitor; wherein the low dropout voltage regular includes a variable resistor, variable resistor controlled by feedback between the power supply and the output node; and wherein the high-power power supply provides a greater amount of noise reducing.
Hiraki teaches (see figures 1-16) a high-power power supply (figure 1, part 120) (column 4; lines 52-56; when the internal circuit 101 is in the general operation state (called `active state` hereinafter), the power supply control unit 113 controls to operate the switching regulator 120 through the control signal S113), wherein the high-power power supply (figure 1, part 120) includes a decoupling capacitor (figure 1, part C1) at an output node (figure 1, part output node of 120 at upper node of C1); a low-power power supply (figure 1, part 130) (column 4; lines 56-62; on the other hand, when the internal circuit 101 is in the stand-by state (for example, a state where a clock of the internal circuit 113 is stopped), the power supply control unit 113 controls to terminates the switching regulator 120 through the control signal S113 and, at the same time, to operate the series regulator 130 through the control signal S114), wherein the low-power power supply (figure 1, part 130) does not include a decoupling capacitor (figure 1, part 130; it does not include a decoupling capacitor);  and wherein the high-power power supply (figure 1, part 120) provides a greater amount of noise reducing (figure 1, part 120; through the filter C1 the output noise is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the low-power power supply of Ueda with the decoupling capacitor features as taught by Hiraki, because it provides better power conversion efficiency with reduction in power losses in low-power trigger (column 5; lines 4-8). 
Buhler teaches (see figures 1-14) a decoupling capacitor (figure 1, part 48);  a low dropout voltage regulator (figure 1, part 24) (column 6; lines 15-17; LDO), wherein the low dropout voltage regular (figure 1, part 24) includes a variable resistor (figure 1, part 40), the variable resistor (figure 1, part 40) controlled by feedback (figure 1, part feedback input to the upper terminal of 42) between the power supply (figure 1, part 28) and the output node (figure 1, part 36 node) (column 3; lines 28-57).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the high-power power supply of Ueda with the low dropout voltage regular as taught by Buhler, because it provides more efficient and stable voltage regulation with more simple and smaller device. 
Regarding claim 20, claim 11 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claims 3, 4, 6, 7, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2005/0274982), hereinafter Ueda, in view of Hiraki et al. (US 6,424,128), hereinafter Hiraki, and further in view of Buhler (US 6,023,156), and further in view of Soo (US 5,548,206).
Regarding claim 12, Ueda, Hiraki and Buhler teach everything claimed as applied above (see claim 10). Further, Ueda discloses (see figures 1-23) the low-power trigger (figure 3, part 1; at Low Current Drain-Mode). However, Ueda does not expressly disclose determining that a present current draw of the device is below a power-down threshold.
Soo teaches (figures 1-6) the low-power trigger (figure 3, part 317; low loads trigger) (column 6; lines 33-51; during high current loads, the load measure circuit and circuit selection logic circuit 317 selects the PWM converter 307 and during low loads the load measure and converter selection logic circuit 317 selects the hysteretic circuit 309) includes: determining that a present current draw of the device is below a power-down threshold (figure 3, part 317; load current measure trigger low load state)(column 15; Claim 17; a sleep-in circuit connected to said PWM switch control circuit for determining whether the current load is lower than a threshold for deactivating said PWM switch control circuit and reactivating said hysteretic switch control circuit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the load state detection of Ueda with the load state detection features as taught by Soo, because it provides an efficient and accurate load state detection.
Regarding claim 13, Ueda, Hiraki and Buhler teach everything claimed as applied above (see claim 10). Further, Ueda discloses (see figures 1-23) the low-power trigger (figure 3, part 1; at Low Current Drain-Mode). However, Ueda does not expressly disclose determining, based on a present current draw of the device and a change in current draw of the device over time, that the current draw of the device will be below a threshold within a threshold amount of time.
Soo teaches (figures 1-6) the low-power trigger (figure 3, part 317; low loads trigger) (column 6; lines 33-51; during high current loads, the load measure circuit and circuit selection logic circuit 317 selects the PWM converter 307 and during low loads the load measure and converter selection logic circuit 317 selects the hysteretic circuit 309) includes: determining, based on a present current draw of the device (figure 3, part 317; load current measure trigger low load state) and a change in current draw of the device over time (figure 3, part 317; load current measure trigger low load state), that the current draw of the device will be below a threshold within a threshold amount of time (figure 4, part sleep-in circuitry 433; threshold amount of time dictated by 469) (column 15; Claim 17; a sleep-in circuit connected to said PWM switch control circuit for determining whether the current load is lower than a threshold for deactivating said PWM switch control circuit and reactivating said hysteretic switch control circuit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the load state detection of Ueda with the load state detection features as taught by Soo, because it provides an efficient and accurate load state detection.
Regarding claim 15, Ueda, Hiraki and Buhler teach everything claimed as applied above (see claim 10). Further, Ueda discloses (see figures 1-23) the high-power trigger (figure 3, part 1; at Active Mode). However, Ueda does not expressly disclose determining that a present current draw of the device is above a power-up threshold.
Soo teaches (figures 1-6) the high-power trigger (figure 3, part 317; high current loads trigger) (column 6; lines 33-51; during high current loads, the load measure circuit and circuit selection logic circuit 317 selects the PWM converter 307 and during low loads the load measure and converter selection logic circuit 317 selects the hysteretic circuit 309) includes: determining that a present current draw of the device is above a power-up threshold (figure 3, part 317; load current measure trigger high current load state)(column 15; Claim 17; a sleep-out circuit connected to said hysteretic switch control circuit for determining whether the current load exceeds a threshold for deactivating said hysteretic switch control circuit and reactivating said PWM switch control circuit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the load state detection of Ueda with the load state detection features as taught by Soo, because it provides an efficient and accurate load state detection.
Regarding claim 16, Ueda, Hiraki and Buhler teach everything claimed as applied above (see claim 10). Further, Ueda discloses (see figures 1-23) the high-power trigger (figure 3, part 1; at Active Mode). However, Ueda does not expressly disclose determining, based on a present current draw of the device and change in current draw of the device over time, that the current draw of the device will be above a threshold in within a threshold amount of time.
Soo teaches (figures 1-6) the high-power trigger (figure 3, part 317; high current loads trigger) (column 6; lines 33-51; during high current loads, the load measure circuit and circuit selection logic circuit 317 selects the PWM converter 307 and during low loads the load measure and converter selection logic circuit 317 selects the hysteretic circuit 309) includes: determining, based on a present current draw of the device (figure 3, part 317; load current measure trigger high current load state) and change in current draw of the device over time (figure 3, part 317; load current measure trigger high current load state), that the current draw of the device will be above a threshold in within a threshold amount of time (figure 4, part sleep-out circuitry 431; threshold amount of time dictated by 443) (column 15; Claim 17; a sleep-out circuit connected to said hysteretic switch control circuit for determining whether the current load exceeds a threshold for deactivating said hysteretic switch control circuit and reactivating said PWM switch control circuit).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the load state detection of Ueda with the load state detection features as taught by Soo, because it provides an efficient and accurate load state detection.
Regarding claim 3, claim 12 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 4, claim 13 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 6, claim 15 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 7, claim 16 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	



	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839